Citation Nr: 1813106	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-32 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) and major depressive disorder prior to January 10, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel



INTRODUCTION

The Veteran honorably served on active duty in the United States Army from June 1965 to June 1967.  The Veteran was awarded the Purple Heart Medal.  He died in March 2016.  The appellant is the Veteran's surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2012 and April 2015 rating decisions of a U.S. Department of Veterans Affairs (VA) Regional Office (RO).  The February 2012 decision granted service connection for PTSD and major depressive disorder, and it assigned an evaluation of 70 percent effective November 15, 2011.  The April 2015 decision denied entitlement to TDIU.

In a September 2014 rating decision, the RO increased the Veteran's PTSD and major disorder rating to 100 percent effective January 10, 2014.  This is the maximum schedular rating for a mental health disorder.  As such, the Board will consider the period prior to this grant.   

The Board considered the appeal in January 2016.  At that time, the claims were remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(a)(2), (c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.



REMAND

With respect to the claim of entitlement to an initial disability rating in excess of 
70 percent for service-connected PTSD and major depressive disorder prior to January 10, 2014, the AOJ failed to substantially comply with the Board's January 2016 remand directives.  As such, an additional remand is necessary before the Board can adjudicate the issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, . . . ensure compliance); see also Dyment, 13 Vet. App. at 146-47 (although under Stegall 
VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

The Board's January 2016 remand instructed the AOJ to obtain required authorization from the Veteran in order for the AOJ to attempt to obtain private medical records from Central Washington Hospital and Desert Orthopedic Center.  In March 2016, a letter was mailed to the Veteran asking him to complete and return VA Form 21-4142, "Authorization to Disclose Information to the Department of Veterans Affairs (VA)" and VA Form 21-4142a, "General Release for Medical Provider Information to the Department of Veterans Affairs (VA)," so that VA can obtain treatment records on the Veteran's behalf.  However, in the same month, a Report of First Notice of Death was issued listing the Veteran's address as different from that listed in the March 2016 letter that contained the VA Forms 21-4142 and 21-4142a.  See 03/28/2016, VA 21-0820 Report of General Information.  In light of this, and the Veteran's contemporaneously passing away in March 2016 by a self-inflicted gunshot wound, the Board finds the case must be returned so that the AOJ can confirm the appellant's current mailing address and afford her the opportunity to complete the VA Forms 21-4142 and 21-4142a.

With respect to the issue of entitlement to TDIU, as the Board is remanding the issue of entitlement to an initial disability rating in excess of 70 percent for service-connected PTSD and major depressive disorder, the matter of entitlement to TDIU must be remanded because the claims are intertwined.

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate steps to identify the appellant's current mailing address.  Document the steps and correct mailing address in the claims file.

2.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private testament records in order to allow her the opportunity to obtain and submit those records for VA review.  Moreover, notify the appellant that she may submit VA Forms 21-4142 and 21-4142a to authorize any private medical provider, including Central Washington Hospital and Desert Orthopedic Center, to disclose and release to VA information on the Veteran's treatment, and then request those medical records from the private medical provider(s).  Additionally, notify the appellant that she may submit any relevant VA and private treatment records in her possession to VA.

3.  After all development has been completed and returned from all steps above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

